—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered July 20, 1988, convicting him of murder in the second degree (two counts), robbery in the first degree, and unauthorized use of a motor vehicle in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond *592a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant contends that the trial court erred in not instructing the jury as to the defense of justification. However, the defendant’s trial counsel never requested such a charge. Therefore, any error of law with respect thereto was not preserved for appellate review. Under the facts and circumstances of this case, we decline to exercise our interest of justice jurisdiction to review the issue.
Furthermore, we find that the defendant was afforded meaningful representation by counsel (see, People v Baldi, 54 NY2d 137).
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Balletta, Fiber and Copertino, JJ., concur.